                     Case 1:20-cr-01864-JAP Document 7 Filed 09/17/20 Page 1 of 1


                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                        Before the Honorable John F. Robbenhaar
                                                      Initial Appearance
Case Number:                20mj1563 KBM                          UNITED STATES vs. Nelson
Hearing Date:               9/17/2020                             Time In and Out:           11:26 a.m./11:34 a.m.
Courtroom Deputy:           K. Hernandez de Sepulveda             Courtroom:                 ABQ Zoom
Defendant:                  Robert Benjamin Nelson                Defendant’s Counsel:       Jim Loonam for this hearing only
AUSA:                       Paul Mysliwiec/Jack Burkhead          Pretrial/Probation:           A. Galaz
Interpreter:                N/A                                   Witness:
Initial Appearance
☒     Defendant received a copy of charging document
☒     Court advises defendant(s) of possible penalties and all constitutional rights
☒     Defendant wants Court appointed counsel
☒     Government moves to detain                                  ☐ Government does not recommend detention
                                                                  on Monday, September 21,
☒     Set for Preliminary/Detention Hearing
                                                                  2020
                                                                                                   @ 9:30 a.m.

Preliminary/Show Cause/Identity
☐     Defendant
☐     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☐     Defendant waives Detention Hearing
☐
Custody Status
      Defendant remanded to custody of United States
☒     Marshal's Service
☐     Conditions
Other
☒     Defendant waives personal presence at hearing/Court accepts Defendant’s waiver
☐     Matter referred to    for Final Revocation Hearing
☐
